Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered, but cannot be held as persuasive. 	After summarizing the prosecution record and claimed subject matter, on page 15 Applicant argues:		“Indeed and in comparison to the recitations of claim 1, Patel explicitly teaches in 		his paragraph [0034] that the method 180 (shown in his Fig. 1C and which 			depicts VM availability information being sent to the load balancer at block 188) 			is performed periodically”. 
Applicant continues on page 15 to argue that:		“VM availability information by Patel is not responsive to a detected change in 			VM availability but is rather sent strictly according to the periodic schedule (e.g., 			every 1 hour)”. 
	Applicant’s arguments are correct in that Patel does not suggest sending availability information in response to detecting a health status change. As Applicant correctly notes, Patel instead suggests periodic health status updates.	Applicant continues at the conclusion of page 15 and throughout page 16 to note that Maldaner was cited to show the responsive sending of health status information. Continuing on 
		“The SNPM agent 416 at the server 106 of Maldaner (which appear to be 				interpreted by the Office Action as respectively corresponding to the health 			check agent and host of claim 1) is not supported by a hypervisor at the server 			106 and is not monitoring health status information of multiple virtualized 			computing instances that run on the server 106.”
	In response, the Examiner notes that the combination made under 35 USC 103 and utilized in the prior and present rejections does not suggest bodily incorporation of the SNMP agent of Maldaner into the teachings of Patel. Instead, Maldaner’s suggestion of responsively reporting health status changes is utilized to modify VM and hypervisor environment of Patel. Patel’s utilization of Maldaner’s responsiveness to health status changes does not require bodily incorporation of Maldaner’s operating environment into that of Patel. One of ordinary skill in the art would have readily understood that Patel’s scheduled, periodic health status updates could instead of (or additionally) be issued responsively, as suggested by Maldaner.
	Applicant next argues, continuing on page 17, that:		“The Office Action appears to be attempting to modify Patel so that the TRAP 			messages of Maldaner (which are sent "to inform the manager 415 of an event, 			such as an alarm or error on a service 270") are used.”
	The 103 rejection utilizing a combination of Patel in view of Maldaner does not rely on utilizing of Maldaner’s TRAP messages. Instead, it relies on utilizing the concept of responsive updates, suggested by Maldaner, in the existing messaging environment of Patel. Bodily “eviscerate the purpose of Patel's invention, which needs to 					periodically/repeatedly provide load information to the load balancer so that the 			load balancer can obtain a better picture of loading conditions at the VMs - long 			gaps of time of non-reporting (e.g., per Maldaner's TRAP messages wherein 			nothing is reported until an alarm/error occurs) will NOT and does NOT provide 			current and up to date load status information that Patel's invention is trying to 			obtain.” 	In response, the Examiner notes that including the responsive updates of Maldaner in the environment of Patel does not require Patel’s periodic updates are then removed. Instead, such a combination could send responsive updates in addition to the existing periodic updates. 	Furthermore, one of ordinary skill in the art would have readily recognized that if Maldaner’s updates, sent in responsive to change events, were utilized in the environment of Patel, the status information maintained in the resultant combination would remain up to date and current, as any time the status changed, an update would be responsively transmitted. The updates in Maldaner are not limited in scope in the manner implied by Applicants arguments. As Maldaner notes, they may be sent under a wide variety of circumstances, customizable according to a user’s needs (col. 23 lines 19 – 55). 	Applicant’s arguments thus cannot be held as persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US-20100274890-A1) in view of Maldaner (US-9264296-B2).
	Regarding claim 1, Patel shows a method for a plurality of hosts to implement distributed health check in a virtualized computing environment that includes the hosts and a load balancer, the method comprising:	monitoring, by a health check agent supported by a hypervisor ([21] showing “feedback agent operating within a hypervisor”) at a host (Fig. 1A and [23] showing “physical machine 120”), health status information associated with multiple virtualized computing instances that run on the host ([21] showing “loads on each virtual machine” and “normalized availability information”) , wherein the health status information indicates an availability of each of the  in response to detecting, by a health check agent a health status change (col. 22 lines 52-64 showing responsiveness to an “alarm or error”),	generating, by the health check agent, a report message indicating the health status change associated with the particular virtualized computing instance (col. 22 lines 52-64 showing where an alarm or error message is responsively sent); and	sending, by the health check agent and to the load balancer, the report message to cause the load balancer to adjust a traffic distribution to the particular virtualized computing instance (col. 24 lines 37-56).
Regarding claim 15, the limitations of said claim are addressed in the analysis of claim 1.	Claims 2, 4, 5, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner, as applied to claim 1 above, further in view of Zhang (US-20130132532-A1).	Regarding claim 2, Patel in view of Maldaner show claim 1, including generating and sending multiple request messages to respective ones of the multiple virtualized computing instances (Maldaner, col. 20 lines 14 – 36)	Patel in view of Maldaner do not show in response to determination that a response message is received from the particular virtualized computing instance within a predetermined time, determining that the particular virtualized computing instance is associated with a healthy status, but otherwise, determining that the particular virtualized computing instance is associated with an unhealthy status.	Zhang shows in response to determination that a response message is received from the particular virtualized computing instance within a predetermined time, determining that the particular virtualized computing instance is associated with a healthy status, but otherwise, determining that the particular virtualized computing instance is associated with an unhealthy status ([59-60]).
Regarding claim 4, Patel in view of Maldaner show claim 1, including wherein monitoring the health status information comprises:	monitoring a power state (Maldaner, col. 44 lines 20-35) associated with the particular virtualized computing instance (Maldaner, col. 24 lines 2-6 and lines 53-55); and 	in response to determination that the power state is on, determining that the particular virtualized computing instance is associated with a particular status, but otherwise, determining that the particular virtualized computing instance is associated with an another particular status (Maldaner, col. 18 lines 35-47, col. 44 lines 20-35).	Patel in view of Maldaner do not explicitly show explicit transition of a healthy status to an unhealthy status. 	Zhang shows transition of a healthy status to an unhealthy status ([51,60]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power state sensitive monitoring and load balancing architecture of Patel in view of Maldaner with the health to unhealthy transition awareness of Zhang in order to more clearly label which devices are most capable of accepting workloads and enable streamlined error checking and decision tracking via Zhang’s binary labelling (of healthy and unhealthy).
Regarding claim 5, Patel in view of Maldaner show claim 1, including sending a report message to cause the load balancer to remove the particular virtualized computing instance from an active list, or reduce a priority level of the particular virtualized computing instance on the active list (Maldaner, col. 24 lines 36-43).	Patel in view of Maldaner do not show responsive to detecting the health status change from a healthy status to an unhealthy status, indicating the unhealthy status in a report message.	Zhang shows responsive to detecting the health status change from a healthy status to an unhealthy status, indicating the unhealthy status in a report message ([51,59-60]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the health-monitoring architecture of Patel in view of Maldaner with the health to unhealthy transition awareness of Zhang in order to more clearly label which devices are most capable of accepting workloads and enable streamlined error checking and decision tracking via Zhang’s binary labelling (of healthy and unhealthy).
	Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 2.	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 4.	Regarding claim 19, the limitations of said claim are addressed in the analysis of claim 5.
		Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner, as applied to claim 1 above, further in view of Dake (US-20130227355-A1).
Regarding claim 3, Patel in view of Maldaner show wherein monitoring the health status information comprises: monitoring a resource utilization level associated with the particular 
	Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 3.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner as applied to claim 1 above, further in view of Yamamoto (US-6816860-B2).	Regarding claim 6, Patel in view of Maldaner show claim 1.	Patel in view of Maldaner do not show wherein generating and sending the report message comprises: in response to detecting the health status change from an unhealthy status to a healthy status, indicating the healthy status in the report message; and 	sending the report message to cause the load balancer to add the particular virtualized Regarding claims 20, the limitations of said claim are addressed in the analysis of claim 6.
	Claims 7 – 9, 11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner as applied to claims 1 above, further in view of Banda (US-20150142961-A1).	Regarding claim 7, Patel in view of Maldaner show sending, by the health check agent to the load balancer or to a network manager that performs controller operations for the virtualized computing environment a message to inform the load balancer or the network Regarding claim 8, Patel shows monitoring, by a health check agent supported by a hypervisor ([21] showing “feedback agent operating within a hypervisor”) at a host (Fig. 1A and [23] showing “physical machine 120”), health status information associated with multiple virtualized computing instances that run on the host ([21] showing “loads on each virtual machine” and “normalized availability information”) , wherein the health status information indicates an availability of each of the multiple virtualized computing instances ([21] showing “information of each virtual machine running on the hypervisor is sent to the load balancer individually”; see also [24]) to handle traffic distributed by the load balancer ([26,30,37]); and	responsiveness to changes in the health status information associated with a particular virtualized computing instance from amongst the multiple virtualized computing instances ([33]), and wherein the health status information is associated with the multiple virtualized computing instances that run on the host ([33]).	Patel does not show in response to detecting, by a health check agent a health status change,	generating, by the health check agent, a report message indicating the health status change associated with the particular virtualized computing instance; and	sending, by the health check agent and to the load balancer, the report message to cause the load balancer to adjust a traffic distribution to the particular virtualized computing  in response to detecting, by a health check agent a health status change (col. 22 lines 52-64 showing responsiveness to an “alarm or error”),	generating, by the health check agent, a report message indicating the health status change associated with the particular virtualized computing instance (col. 22 lines 52-64 showing where an alarm or error message is responsively sent); and	sending, by the health check agent and to the load balancer, the report message to cause the load balancer to adjust a traffic distribution to the particular virtualized computing instance (col. 24 lines 37-56).	sending, by the health check agent and to the load balancer or to a network manager that performs controller operations for the virtualized computing environment, and informational message (col. 22 lines 52-64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Patel’s health-based system responsiveness with the proactive reporting of Maldaner in order to ensure more prompt responses to health changes, particularly when those health changes occur and the boundary of a polling interval.
	Patel in view of Maldaner do not show use of a heartbeat message to inform that the health check agent is alive and monitoring, wherein a failure to timely receive, by the load balancer or the network manager, the heartbeat message indicates that the health check agent Regarding claim 9, Patel in view of Maldaner and Banda further show wherein monitoring the health status information comprises: generating and sending multiple request messages to respective ones of the multiple virtualized computing instances (Maldaner, col. 20 lines 14-36); and 	in response to determination that a response message is received from the particular virtualized computing instance within a predetermined time, determining that the particular virtualized computing instance is associated with a healthy status, but otherwise, determining that the particular virtualized computing instance is associated with an unhealthy status (Banda, col. 8 lines 36-60 and Patel, [21]).
	Regarding claim 11, Patel in view of Maldaner and Banda further show wherein monitoring the health status information comprises: 	monitoring a power state (Maldaner, col. 44 lines 20-35) associated with the particular virtualized computing instance (Maldaner, col. 24 lines  2-6 and 53-55); and 	in response to determination that the power state is on, determining that the particular virtualized computing instance is associated with a healthy status (Banda, col. 8 lines 42-46 and lines 55-60), but otherwise, determining that the particular virtualized computing instance is 
	Regarding claim 14, Patel in view of Maldaner and Banda further show wherein: the health check agent sends the heartbeat message in response to receiving, by the health check agent, a heartbeat request message from the load balancer or the network manager, or the health check agent initiates a heartbeat mechanism by periodically sending the heartbeat message to the load balancer or the network manager (Banda, col. 7 lines 24 – 31 and col. 8 lines 36-46, and Patel, [34]), and 	wherein the method further comprises: 	in response to the failure to timely receive the heartbeat message from the health check agent (Banda, col. 8 lines 25-27), restarting, by the hypervisor at the host, the health check agent (Banda, col. 7 lines 39-42 and col. 8 lines 36-46); and N538-7-in response to a successful restart of the health check agent, sending, by the health check agent, the heartbeat message to the load balancer or the network manager (Banda, col. 8 lines 25-28 and lines 36-43).
Regarding claim 21, the limitations of said claims are addressed in the analysis of claim 7.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner and Banda, as applied to claim 8 above, further in view of Dake.	Regarding claim 10, Patel in view of Maldaner and Banda show wherein monitoring the health status information comprises: monitoring a resource utilization level associated with the particular virtualized computing instance (Patel, [23,26])..

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner and Banda, as applied to claim 8 above, further in view of Lunde (US-20090193113-A1).
	Regarding claim 12,  Patel in view of Maldaner and Banda show wherein the load balancer comprises a centralized load balancer (Patel, Fig. 1 item 210)that load N538-6-balances incoming traffic from clients to the multiple virtualized computing instances (Patel, Fig. 1, VMs 130) that run on the host (Patel, Fig. 1 item 120 and [27]), wherein generating and sending the report message comprises:
	Lunde shows sending the report message only when the health status information is detected by the health check agent as having changed from the healthy status to the unhealthy status ([44,46]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network status monitoring teachings of Patel in view of Maldaner and Banda with the limited messaging of Lunde in order to improve network efficiency by lowering the amount of status transmissions.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner and Banda as applied to claim 8 above, further in view of Yamamoto.
Regarding claim 13, Patel in view of Maldaner and Banda show claim 8, 	Patel in view of Maldaner and Banda do not show wherein generating and sending the report message comprises: in response to detecting the health status change from an unhealthy status to a healthy status, indicating the healthy status in the report message; and 	sending the report message to cause the load balancer to add the particular virtualized computing instance to an active list, or increase a priority level of the particular virtualized computing instance on the active list.	Yamamoto shows wherein generating and sending the report message comprises: in response to detecting the health status change from an unhealthy status to a healthy status (col. 7 lines 12-22), indicating the healthy status in the report message (col. 5 lines 53-58, col. 6 lines 47-50, col. 7 lines 20-24); and 	sending the report message to cause the load balancer to add the particular virtualized computing instance to an active list, or increase a priority level of the particular virtualized computing instance on the active list (Fig. 3, col. 7 lines 28-36).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network status monitoring teachings of Patel in view of Maldaner and Banda with the resource status and resource recovery tracking teachings of Yamamoto in order to ensure accurate tracking of network resource status, including when the resource’s health improves after a prior issue.
	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Maldaner as applied to claim 1 above, further in view of Banda and Lunde.
Regarding claim 22, Patel in view of Maldaner show wherein the load balancer comprises a centralized load balancer (Patel, Fig. 1 item 110) that load balances incoming traffic from clients to the multiple virtualized computing instances (Patel, Fig. 1, VMs 130) that run on the host (Patel, Fig. 1, item 120), and wherein the instructions further cause the processor to:	send, by the health check agent (Patel, Fig. 1 item 141) to the centralized load balancer or to a network manager that performs controller operations for the virtualized computing environment, a message to inform the centralized load balancer or the network manager that the health check agent is alive and monitoring the health status information associated with the multiple virtualized computing instances that run on the host (Patel, [21,30,33]), 	wherein the health check agent sends the report message to the centralized load balancer ([27]).	Patel in view of Maldaner do not show use of a heartbeat message, and wherein a failure to timely receive, by the centralized load balancer or the network manager, the heartbeat message indicates that the health check agent is unhealthy.	Banda shows use of a heartbeat message (col. 8 lines 36-43), and wherein a failure to timely receive, by the centralized load balancer or the network manager, the heartbeat message indicates that the health check agent is unhealthy (col. 8 lines 42-46 and lines 55-60).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network status monitoring teachings of Patel in view of Maldaner with the responsive restarting behavior of Banda (reliant on Banda’s heartbeats) in order to enable mitigating failure of the health agent, further improving system reliability and responsiveness.	Patel in view of Maldaner and Banda do not show sending a report message only when the health status information of the particular virtualized computing instance is detected by the health check agent as having changed from a healthy status to an unhealthy status.	Lunde shows sending a report message only when the health status information of the particular virtualized computing instance is detected by the health check agent as having changed from a healthy status to an unhealthy status ([44,46]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network status monitoring teachings of Patel in view of Maldaner and Banda with the limited messaging of Lunde in order to improve network efficiency by lowering the amount of status transmissions.
Regarding claim 23, the limitations of said claims are addressed in the analysis of claim 22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner




/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442